DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Drawings
The drawings objection has been withdrawn in view of the Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14, 23 and 24 are rejectedKim et al. (US 2018/0211922) hereinafter “Kim” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Yen (US 6582757) hereinafter “Yen” and Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and in further view of Ganguli et al. (US 2011/0298062) hereinafter “Ganguli”.
Regarding claim 1, Figs. 1, 2 and 6 of Kim teaches a semiconductor device structure (Item 100), comprising: a first insulating layer (Item 20 in Figs. 1 and 2; Paragraph 0082; Item 350 in Fig. 6) over a substrate (Item 10); a first metal layer (Item 60; Paragraph 0045) formed in the first insulating layer (Item 20 in Figs. 1 and 2; Item 350 in Fig. 6) and over the substrate (Item 10); a silicon- and fluorine-containing barrier layer (Item 50; Paragraph 0058 where SiH4 and WF6 are gases used in the formation of a portion of Item 50 and Paragraph 0060 where fluorine remains in the structure) formed between the first insulating layer (Item 20 in Figs. 1 and 2; Item 350 in Fig. 6) and the first metal layer (Item 60) and between the substrate (Item 10) and the first metal layer (Item 60); a metal nitride layer (Item 44; Paragraph 0049) formed between the first insulating layer (Item 20) and the silicon and fluorine containing barrier layer (Item 50), where the silicon- and fluorine-containing barrier layer (item 50) is a metal layer with silicon and fluorine dopants (See Examiner’s Note below).
Kim does not teach a second metal layer formed between the first insulating layer and the silicon and fluorine containing barrier layer, wherein the second metal layer is an N-type work function metal layer nor where the metal nitride layer is formed between the first insulating layer and the second metal layer.
Fig. 1 of Xu teaches an NMOS finfet comprising an insulating layer (Item 104); a first metal layer (Item 116); a barrier layer (Item 114); a second metal layer (Item 112) between the first insulting layer (Item 104) and the barrier layer (Item 114), wherein the second metal layer (Item 112) is an N-type work function metal layer (Paragraph 0068 where the second metal layer is TiAl); and a metal nitride layer capping layer (Item 110) between the first insulating layer (Item 104) and the second metal layer (Item 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the second metal layer taught by Xu formed between the first insulating layer and the silicon and fluorine containing barrier layer of Kim, wherein the second metal layer is an N-type work function metal layer and where the metal nitride layer of Kim is formed between the first insulating layer and the second metal layer, as taught by Xu because the second metal layer, being an N-type work function metal in between a barrier layer and metal nitride layer, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
While Figs. 1 and 2 of Kim teaches forming a silicon and fluorine containing portion (Item 58) of a barrier/nucleation layer (Item 50) using SiH4 and WF6 as precursor materials (Paragraph 0102) during ALD processing (Paragraph 0058) which is typical in the art for forming a tungsten silicide layer, Kim does not explicitly teach where the silicon and fluorine containing barrier layer is tungsten silicide.
Fig. 5 of Yen teaches a semiconductor device structure where a contact includes a first metal layer (Item 24), a second metal layer (Item 16) and a nucleation layer (Combination of Items 18 and 20) between the metal layer (Item 24) and the second metal layer (Item 16), where the first metal layer (Item 24) is a tungsten plug (Column 2, Line 58), the second metal layer (Item 16) is a barrier layer metal nitride (Column 2, Line 29) and the nucleation layer (Combination of Items 18 and 20) is tungsten silicide (Column 2, Lines 39-41) formed by using SiH4 and WF6 as precursor materials (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the silicon and fluorine containing barrier layer of Kim as a tungsten silicide because tungsten silicide is known to be formed using SiH4 and WF6 precursor materials (Yen Fig. 7) which is also used by Kim in the forming of the silicon and fluorine containing barrier layer (Kim Paragraph 0102). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to from the silicon and fluorine containing barrier layer of Kim as a tungsten silicide because tungsten silicide is known to act as a seed layer for forming an overlying tungsten plug (Yen Column 1, Lines 39-40) and tungsten silicide is known to minimize fluorine attack of an underlying silicon substrate material (Yen Column 1, Lines 40-42).           
Kim does not explicitly teach where the silicon- and fluorine-containing barrier layer has a silicon content in a range from about 5% to about 20%.
However, the silicon content in a silicon and fluorine-containing barrier layer is a result effective variable (Yen Column 2, Lines 4-8 where including silicon in the tungsten film minimizes the fluorine attack on an underlying silicon substrate and Column 3, Lines 15-20 where the higher the silicon concentration the more fluorine attack on the underlying silicon substrate can be minimized/eliminated). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of silicon in the silicon and fluorine-containing barrier layer taught by the combination of Kim and Yen because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Kim does not teach where the silicon and fluorine-containing barrier layer has a thickness in a range from about 20 Å to about 50 Å.
Fig. 5 of Khandelwal teaches a nucleation layer (Item 417) and a bulk tungsten layer (Item 422; Paragraph 0076) directly on the nucleation layer (Item 417), where the nucleation layer (Item 417) is formed by alternating pulses of WF6 and SiH4 (Paragraph 0072) to ultimately form a tungsten silicide (Paragraph 0046) and where the thickness of the nucleation layer (Item 417) is between 2 Å and 50 Å, such as about 30 Å.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the silicon and fluorine containing barrier layer of Kim have a thickness in a range from about 20 Å to about 50 Å because this provides a proper base for forming a tungsten bulk layer depending on the specific device requirements (Khandelwal Paragraph 0029) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Kim does not teach where the second metal layer is in direct contact with the silicon and fluorine containing barrier layer.
Kim further teaches where the silicon and fluorine containing barrier layer (Item 50) also functions as a nucleation layer (Paragraph 0045).
Fig. 3E of Ganguli teaches a structure comprising a first metal layer (Item 112), a nucleation layer (Item 110), a second metal layer (Item 108; Paragraph 0018 where the layer is a work function metal) and a metal nitride barrier layer (Item 106), where the second metal layer (Item 108) is in direct contact with the nucleation layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second metal layer be in direct contact with the silicon and fluorine containing barrier layer because the work function layer provides the appropriate work function range for the particular device (Ganguli Paragraph 0027) while allowing the nucleation layer to be exposed such that it can act as a nucleation layer in the growth of the first metal layer (Ganguli Paragraph  0030).
Examiner’s Note: While Kim does not use the explicit language of the silicon and fluorine containing barrier layer being “ a metal layer with silicon dopants and fluorine dopants”, Kim teaches where a portion (Item 58) of the silicon and fluorine-containing layer (Item 50) is formed using a WF6 gas and a SiH4 gas (Paragraph 0058), where a fluorine remains in the layer (Paragraph 0060) and where a tungsten bulk layer (Item 60) is deposited directly on the silicon and fluorine containing barrier layer (Item 50). This method is consistent with the Applicant’s method of forming the silicon and fluorine-containing barrier layer (which is characterized as a metal layer with silicon and fluorine dopants) in Paragraph 0044 of the Applicant’s specification where a WF6 gas and a SiH4 gas are used in a deposition process to form a silicon containing metal nucleation layer. Further, Paragraph 0046 and 0047 of the Applicant’s specification discloses where a tungsten bulk layer is formed over the silicon containing metal nucleation layer such that a fluorine byproduct from the tungsten bulk layer formation diffuses into the silicon containing metal nucleation layer. Thus, while Kim does not use the explicit words silicon dopants and fluorine dopants in a metal layer to describe the nucleation layer Item 50, the nucleation layer Item 50 of Kim is, based on the Applicant’s description and method of forming the silicon and fluorine containing barrier layer in their specification, a metal layer with silicon dopants and fluorine dopants.
Regarding claim 2, the combination of Kim, Xu, Yen, Khandelwal and Ganguli teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the layers (Items 50 and 40) of the gate structure (Item 30), other than the first metal layer (Item 60), are deposited in a U shape such that the layers (Items 50 and 40) of the gate structure (Item 30) are between the first metal layer (Item 60) and the substrate (Item 10). 
Kim does not teach where the second metal layer is formed between the substrate and the silicon and fluorine containing barrier layer.
Fig. 1 of Xu further teaches where the second metal layer (Item 112) is between a substrate (Item 102) and the barrier layer (Item 114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the second metal layer, taught by Xu, between the substrate and the silicon and fluorine containing barrier layer of Kim, because this configuration of the second metal layer, being an N-type work function metal in between a barrier layer and substrate, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
Regarding claim 3, the combination of Kim, Xu, Yen, Khandelwal and Ganguli teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the second metal layer is made of TiAl, TiAlN or TaCN.
Xu further teaches where the second metal layer (Item 112) is TiAl (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second metal layer made of TiAl because this material, being an N-type work function metal in between a barrier layer and substrate, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
Regarding claim 4, Kim further teaches where the metal nitride layer (Item 44) is made of TiN (Paragraph 0049). 
Regarding claim 5, Kim further teaches where the silicon and fluorine-containing barrier layer (Item 50) is a metal nucleation layer (Paragraph 0057) and the first metal layer (Item 60) is a metal bulk layer (Paragraph 0045 where Item 60 is a bulk tungsten).
Regarding claim 6, Kim further teaches where the metal nucleation layer (Item 50) and the metal bulk layer (Item 60) comprise tungsten (Paragraph 0057 where the nucleation materials may be tungsten and Paragraph 0045 where bulk metal is tungsten). 
Regarding claim 9, Figs. 1 and 6 of Kim teaches a semiconductor device structure (Item 100), comprising: a fin structure (Item 115) protruding from a substrate (Item 110); and a gate structure (Item G) formed over the substrate (Item 110), comprising: a gate insulating layer (Item 320) over the fin structure; a metal nitride layer (Item 44) over the gate insulating layer (Item 320); a silicon-containing metal nucleation layer (Item 50; Paragraph 0058) over the metal nitride layer (Item 44); and a metal bulk layer (Item 60) over the silicon-containing metal nucleation layer (Item 50), wherein the metal bulk layer (Item 60) and the silicon-containing metal nucleation layer (Item 50) are made of the same metal material (Paragraph 0057 where the nucleation materials may be tungsten and Paragraph 0045 where bulk metal is tungsten), wherein the silicon-containing metal nucleation layer (Item 50) is a metal layer with silicon dopants and fluorine dopants (Paragraphs 0058 where silane is used and 0060 where fluorine remains in the layer after deposition; See Examiner’s Note below).
Kim does not teach a work function metal layer over the metal nitride layer, where the work function metal layer is an N-type work function metal layer.
Fig. 1 of Xu teaches an NMOS finfet comprising a gate structure formed over a substrate (Item 102), comprising; a gate insulating layer (Item 108) over a fin structure; a metal nitride layer (Item 110) over the gate insulating layer (Item 108); a work function metal layer (Item 112) over the metal nitride layer (Item 110), wherein the work function metal layer (Item 112) is an N-type work function metal layer (Paragraph 0068 where the second metal layer is TiAl).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the work function metal layer taught by Xu between the metal nitride layer and silicon containing metal nucleation layer of Kim, where the work function metal layer is an N-type work function metal layer, as taught by Xu, because the work function metal layer, being an N-type work function metal in between a barrier layer and metal nitride layer, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
While Figs. 1 and 2 of Kim teaches forming a silicon containing portion (Item 58) of a metal nucleation layer (Item 50) using SiH4 and WF6 as precursor materials (Paragraph 0102) during ALD processing (Paragraph 0058) which is typical in the art for forming a tungsten silicide layer, Kim does not explicitly teach where the silicon containing metal nucleation layer is tungsten silicide.
Fig. 5 of Yen teaches a semiconductor device structure where a contact includes a first metal layer (Item 24), a second metal layer (Item 16) and a nucleation layer (Combination of Items 18 and 20) between the metal layer (Item 24) and the second metal layer (Item 16), where the first metal layer (Item 24) is a tungsten plug (Column 2, Line 58), the second metal layer (Item 16) is a barrier layer metal nitride (Column 2, Line 29) and the nucleation layer (Combination of Items 18 and 20) is tungsten silicide (Column 2, Lines 39-41) formed by using SiH4 and WF6 as precursor materials (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to be formed using SiH4 and WF6 precursor materials (Yen Fig. 7) which is also used by Kim in the forming of the silicon containing metal nucleation layer (Kim Paragraph 0102). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to from the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to act as a seed layer for forming an overlying tungsten plug (Yen Column 1, Lines 39-40) and tungsten silicide is known to minimize fluorine attack of an underlying silicon substrate material (Yen Column 1, Lines 40-42).           
Kim does not explicitly teach where the silicon containing metal nucleation layer has a silicon content in a range from about 5% to about 20%.
However, the silicon content in a silicon containing metal nucleation layer is a result effective variable (Yen Column 2, Lines 4-8 where including silicon in the tungsten film minimizes the fluorine attack on an underlying silicon substrate and Column 3, Lines 15-20 where the higher the silicon concentration the more fluorine attack on the underlying silicon substrate can be minimized/eliminated). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of silicon in the silicon containing metal nucleation layer taught by the combination of Kim and Yen because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Kim does not teach where the silicon containing metal nucleation layer has a thickness in a range from about 20 Å to about 50 Å.
Fig. 5 of Khandelwal teaches a nucleation layer (Item 417) and a bulk tungsten layer (Item 422; Paragraph 0076) directly on the nucleation layer (Item 417), where the nucleation layer (Item 417) is formed by alternating pulses of WF6 and SiH4 (Paragraph 0072) to ultimately form a tungsten silicide (Paragraph 0046) and where the thickness of the nucleation layer (Item 417) is between 2 Å and 50 Å, such as about 30 Å.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the silicon and fluorine containing barrier layer of Kim have a thickness in a range from about 20 Å to about 50 Å because this provides a proper base for forming a tungsten bulk layer depending on the specific device requirements (Khandelwal Paragraph 0029) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Kim does not teach where the work function metal layer is sandwiched between the metal nitride layer and the silicon-containing metal nucleation layer and is in direct contact with both the metal nitride layer and the silicon-containing metal nucleation layer.
Fig. 3E of Ganguli teaches a structure comprising a first metal layer (Item 112), a nucleation layer (Item 110), a work function metal layer (Item 108; Paragraph 0018) and a metal nitride barrier layer (Item 106), where the work function metal layer (Item 108) is sandwiched between the metal nitride layer (Item 106) and the nucleation layer (Item 110) and is in direct contact with both the metal nitride layer (Item 106) and the nucleation layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the work function metal layer be sandwiched between the metal nitride layer and the silicon-containing metal nucleation layer and be in direct contact with both the metal nitride layer and the silicon-containing metal nucleation layer because the work function layer provides the appropriate work function range for the particular device (Ganguli Paragraph 0027) while allowing the nucleation layer to be exposed such that it can act as a nucleation layer in the growth of the first metal layer (Ganguli Paragraph  0030).
Examiner’s Note: While Kim does not use the explicit language of the silicon containing metal nucleation layer being “ a metal layer with silicon dopants and fluorine dopants”, Kim teaches where a portion (Item 58) of the silicon and fluorine-containing layer (Item 50) is formed using a WF6 gas and a SiH4 gas (Paragraph 0058), where a fluorine remains in the layer (Paragraph 0060) and where a tungsten bulk layer (Item 60) is deposited directly on the silicon and fluorine containing barrier layer (Item 50). This method is consistent with the Applicant’s method of forming the silicon and fluorine-containing nucleation layer (which is characterized as a metal layer with silicon and fluorine dopants) in Paragraph 0044 of the Applicant’s specification where a WF6 gas and a SiH4 gas are used in a deposition process to form a silicon containing metal nucleation layer. Further, Paragraph 0046 and 0047 of the Applicant’s specification discloses where a tungsten bulk layer is formed over the silicon containing metal nucleation layer such that a fluorine byproduct from the tungsten bulk layer formation diffuses into the silicon containing metal nucleation layer. Thus, while Kim does not use the explicit words silicon dopants and fluorine dopants in a metal layer to describe the nucleation layer Item 50, the nucleation layer Item 50 of Kim is, based on the Applicant’s description and method of forming the silicon and fluorine containing barrier layer in their specification, a metal layer with silicon dopants and fluorine dopants.
Regarding claim 10, Kim further teaches the device further comprising source and drain features (Items 150) over the fin structure (Item 115) on opposing sidewall surfaces of the gate structure (Item G).    
 Regarding claim 11, Kim further teaches where the metal material comprises tungsten (Paragraph 0057).
Regarding claim 14, the combination of Kim, Xu, Yen, Khandelwal and Ganguli teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the work function metal layer is made of TiAl, TiAlN or TaCN.
Xu further teaches where the work function metal layer (Item 112) is TiAl (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the work function metal layer made of TiAl because this material, being an N-type work function 0metal in between a barrier layer and substrate, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
Regarding claim 23, Fig. 6 of Kim further teaches a fin structure (Item 115) protruding from a substrate (Item 110); a source/drain feature (Item 150) formed over the fin structure (Item 115); a metal oxide (Item 42) formed between the substrate (Item 110) and the metal nitride layer (Item 44), where a bottom surface of the metal oxide layer (Item 42) [at a point where the metal oxide is over the fin structure] is lower than a top surface of the source/drain feature (Item 150) and is higher than a bottom surface of the source/drain feature (Item 150).  
Regarding claim 24, Fig. 6 of Kim further teaches a source/drain feature (Item 150) formed over the fin structure (Item 115), wherein an interface between the gate insulating layer (Item 42) and the metal nitride layer (Item 44) [at a point where the metal oxide is over the fin structure] is higher than a bottom surface of the source/drain feature (Item 150).  
Claims 7, 16, 17, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0211922) hereinafter “Kim” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Yen (US 6582757) hereinafter “Yen”, Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and Ganguli et al. (US 2011/0298062) hereinafter “Ganguli” and in further view of Liu et al. (US 2017/0275180) hereinafter “Liu”.
Regarding claim 7, the combination of Kim, Xu, Yen, Khandelwal and Ganguli teaches all of the limitations of the claimed invention as stated above.
Kim does not explicitly teach where the silicon and fluorine-containing barrier layer comprises silicon-fluorine bonds formed therein.
Liu teaches that during a process of growing an atomic layer of tungsten, the reaction mechanism is that the Si-F bond is extremely stable (Paragraph 0035).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that silicon-fluorine bonds would form in the barrier layer taught by the combination of Kim, Yen and Khandelwal because a silicon-fluorine bond is extremely stable (Liu Paragraph 0035) and silicon and fluorine bonds will form when tungsten fluoride and silane precursors are reacted (Liu Paragraph 0035). 
Regarding claim 16, Kim teaches a method of forming a semiconductor device structure (Item 100), comprising: providing a fin structure (Item 115) protruding from a substrate (Item 110); forming a first insulating layer (Item 20 in Figs. 1 and 2; Item 350 in Fig. 6) over the substrate (Item 110) and having an opening that exposes the fin structure (Item 115); forming a metal nitride layer (Item 44) to conformally cover an inner surface of the opening; forming a silicon-containing metal nucleation layer (Item 50) with silicon dopants (See Examiner’s Note below) to conformally (See Fig. 10c) cover the metal nitride layer (Item 40); and forming a metal bulk layer (Item 60) over the silicon-containing metal nucleation layer (Item 50) and filling the opening using a fluorine-containing gas (Paragraph 0103 where the source material used is WF6) so that fluorine ions generated by the formation of the metal bulk layer (Item 60) diffuse into the silicon-containing metal nucleation layer (Item 50) to form fluorine dopants (See Examiner’s Note below) in the silicon containing metal nucleation layer (Item 50).
Kim does not teach forming a work function metal layer to conformally cover the metal nitride layer in the opening, wherein the work function metal layer is an N-type work function metal layer nor where the silicon containing metal nucleation layer with silicon dopants to conformally cover the work function metal layer.
Fig. 1 of Xu teaches a method of forming a NMOS finfet comprising a gate structure formed over a substrate (Item 102), where the method comprises; forming a gate insulating layer (Item 108) over a fin structure; conformally forming a metal nitride layer (Item 110) over the gate insulating layer (Item 108) in an opening; and conformally forming a work function metal layer (Item 112) over the metal nitride layer (Item 110) in an opening, wherein the work function metal layer (Item 112) is an N-type work function metal layer (Paragraph 0068 where the second metal layer is TiAl).
It would have been obvious to form a work function metal layer, as taught by Xu, to conformally cover the metal nitride layer in the opening of Kim, where the work function metal layer is an N-type work function metal layer, as taught by Xu, because the work function metal layer, being an N-type work function metal in between a barrier layer and metal nitride layer, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).
When the work function metal layer, taught by Xu, is formed on the metal nitride layer of Kim in the manner taught by Xu, the silicon containing metal nucleation layer of Kim will be conformally formed on the work function metal layer.  
Kim does not explicitly teach where the silicon-containing metal nucleation layer is a metal layer with silicon-fluorine bonds generated by the silicon dopants and fluorine dopants formed therein.
Liu teaches that during a process of growing an atomic layer of tungsten, the reaction mechanism is that the Si-F bond is extremely stable (Paragraph 0035).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that silicon-fluorine bonds would form in the silicon-containing metal nucleation layer taught by Kim because a silicon-fluorine bond is extremely stable (Liu Paragraph 0035) and silicon and fluorine bonds will form when tungsten fluoride and silicon precursors are reacted (Liu Paragraph 0035). 
While Figs. 1 and 2 of Kim teaches forming a silicon containing portion (Item 58) of a metal nucleation layer (Item 50) using SiH4 and WF6 as precursor materials (Paragraph 0102) during ALD processing (Paragraph 0058) which is typical in the art for forming a tungsten silicide layer, Kim does not explicitly teach where the silicon containing metal nucleation layer is tungsten silicide.
Fig. 5 of Yen teaches a semiconductor device structure where a contact includes a first metal layer (Item 24), a second metal layer (Item 16) and a nucleation layer (Combination of Items 18 and 20) between the metal layer (Item 24) and the second metal layer (Item 16), where the first metal layer (Item 24) is a tungsten plug (Column 2, Line 58), the second metal layer (Item 16) is a barrier layer metal nitride (Column 2, Line 29) and the nucleation layer (Combination of Items 18 and 20) is tungsten silicide (Column 2, Lines 39-41) formed by using SiH4 and WF6 as precursor materials (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to be formed using SiH4 and WF6 precursor materials (Yen Fig. 7) which is also used by Kim in the forming of the silicon containing metal nucleation layer (Kim Paragraph 0102). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to from the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to act as a seed layer for forming an overlying tungsten plug (Yen Column 1, Lines 39-40) and tungsten silicide is known to minimize fluorine attack of an underlying silicon substrate material (Yen Column 1, Lines 40-42).           
Kim does not explicitly teach where the silicon containing metal nucleation layer has a silicon content in a range from about 5% to about 20%.
However, the silicon content in a silicon containing metal nucleation layer is a result effective variable (Yen Column 2, Lines 4-8 where including silicon in the tungsten film minimizes the fluorine attack on an underlying silicon substrate and Column 3, Lines 15-20 where the higher the silicon concentration the more fluorine attack on the underlying silicon substrate can be minimized/eliminated). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of silicon in the silicon containing metal nucleation layer taught by the combination of Kim and Yen because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Kim does not teach where the silicon containing metal nucleation layer has a thickness in a range from about 20 Å to about 50 Å.
Fig. 5 of Khandelwal teaches a nucleation layer (Item 417) and a bulk tungsten layer (Item 422; Paragraph 0076) directly on the nucleation layer (Item 417), where the nucleation layer (Item 417) is formed by alternating pulses of WF6 and SiH4 (Paragraph 0072) to ultimately form a tungsten silicide (Paragraph 0046) and where the thickness of the nucleation layer (Item 417) is between 2 Å and 50 Å, such as about 30 Å.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the silicon and fluorine containing barrier layer of Kim have a thickness in a range from about 20 Å to about 50 Å because this provides a proper base for forming a tungsten bulk layer depending on the specific device requirements (Khandelwal Paragraph 0029) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Kim does not teach where the silicon containing metal nucleation layer is formed to conformally cover an exposed top surface of the work function metal layer.
Kim further teaches where the silicon and fluorine containing barrier layer (Item 50) also functions as a nucleation layer (Paragraph 0045).
Figs. 3A-3E of Ganguli teaches a method of forming a semiconductor device comprising, forming a metal nitride layer (Item 106) to conformally cover an inner surface of an opening in an insulating layer (Item 103), forming a work function metal layer (Item 108) to conformally cover the metal nitride layer (Item 106), forming a nucleation layer (Item 110) to conformally cover an exposed top surface of the work function metal layer (Item 108), and forming a metal bulk layer (Item 112) over the nucleation layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the silicon containing metal nucleation layer with silicon dopants to conformally cover an exposed top surface of the work function layer because the work function layer provides the appropriate work function range for the particular device (Ganguli Paragraph 0027) while forming the nucleation layer after, and on an exposed top surface of, the work function layer allows the nucleation layer to be exposed such that it can act as a nucleation layer in the growth of the bulk metal layer (Ganguli Paragraph  0030).
Examiner’s Note: While Kim does not use the explicit language of the silicon containing metal nucleation layer having “silicon dopants and fluorine dopants”, Kim teaches where a portion (Item 58) of the silicon and fluorine-containing layer (Item 50) is formed using a WF6 gas and a SiH4 gas (Paragraph 0058), where a fluorine remains in the layer (Paragraph 0060) and where a tungsten bulk layer (Item 60) is deposited directly on the silicon and fluorine containing barrier layer (Item 50). This method is consistent with the Applicant’s method of forming the silicon and fluorine-containing nucleation layer (which is characterized as a metal layer with silicon and fluorine dopants) in Paragraph 0044 of the Applicant’s specification where a WF6 gas and a SiH4 gas are used in a deposition process to form a silicon containing metal nucleation layer. Further, Paragraph 0046 and 0047 of the Applicant’s specification discloses where a tungsten bulk layer is formed over the silicon containing metal nucleation layer such that a fluorine byproduct from the tungsten bulk layer formation diffuses into the silicon containing metal nucleation layer. Thus, while Kim does not use the explicit words silicon dopants and fluorine dopants in a metal layer to describe the nucleation layer Item 50, the nucleation layer Item 50 of Kim is, based on the Applicant’s description and method of forming the silicon and fluorine containing barrier layer in their specification, a silicon containing metal layer with silicon dopants and fluorine dopants.
Regarding claim 17, Kim further teaches where the silicon-containing metal nucleation layer (Item 50) is formed by an atomic layer deposition (Paragraph 0058) and the metal bulk layer (Item 60) is formed by a chemical vapor deposition (Paragraph 0062).
Regarding claim 20, Kim further teaches forming a second insulating layer (Item 320) to conformally cover an inner surface of the opening prior to the formation of the metal nitride layer (Item 44) [and thus before the work function metal layer as taught by the combination of Kim and Xu above).
Regarding claim 25, the combination of Kim, Xu, Yen, Khandelwal, Ganguli and Liu teaches all of the elements of the claimed invention as stated above.
Kim does not teach recessing the fin structure to form a recess; and forming a source/drain feature over the recess, wherein an interface between the source/drain feature and the fin structure is lower than an interface between the second insulating layer and the metal nitride layer.
Fig. 7 of Liu further teaches recessing a fin structure (Item 104) to form a recess (Paragraph 0047); and forming a source/drain feature (Item 114) over the recess, wherein an interface between the source/drain feature (Item 114) and the fin structure (Item 104) is lower than a gate structure (Item 650) which includes a gate dielectric layer (Item 116) and metal layers (Combination of Items 222, 228 and 224).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recess the fin structure to form a recess; and form a source/drain feature over the recess such that an interface between the source/drain feature and the fin structure is lower than a bottom surface of a gate structure because recessing the fin allows for more of the source/drain material to directly contact a channel region of the fin such that channel regions are strained to advantageously increase carrier mobility in a channel region and thereby enhance device performance (Liu Paragraph 0028).
When the source/drain regions of Kim are recessed in the manner taught by Liu, the interface between the source/drain feature and the fin structure will be lower than an interface between the second insulating layer and the metal nitride layer.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0211922) hereinafter “Kim” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Yen (US 6582757) hereinafter “Yen”, Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal”, Ganguli et al. (US 2011/0298062) hereinafter “Ganguli” and Liu et al. (US 2017/0275180) hereinafter “Liu” and in further view of Fang et al. (US 2003/0104126) hereinafter “Fang”.
Regarding claim 18, the combination of Kim, Xu Yen, Khandelwal, Ganguli and Liu teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the atomic layer deposition process uses a process gas comprising a metal-containing gas (Paragraph 0058 where WF6 is used) and a silicon containing gas (Paragraph 0058 where SiH4 is used). 
Kim does not teach where the atomic layer deposition process uses an inert gas. 
Fang teaches where a WF6 source gas (Paragraph 0027) is pulsed in combination with a pulsed silane (Paragraph 0011) and inert gas (Paragraph 0022 where an argon inert gas is used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an inert gas as taught by Fang along with the metal-containing gas and silicon containing gas of Kim because the inert gas separates the reactive precursor gases such that it provides a new atomic layer additive to previously deposited layers to form a uniform layer (Fang Paragraph 0007).   
Regarding claim 19, the combination of Kim, Xu, Yen, Khandelwal, Ganguli and Liu teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the metal-containing gas comprises WF6 (Paragraph 0058) and the silicon containing gas comprises SiH4 (Paragraph 0058). 
Kim does not teach where the inert gas comprises Ar. 
Fang teaches where a WF6 source gas (Paragraph 0027) is pulsed in combination with a pulsed silane (Paragraph 0011) and Ar gas (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ar as the inert gas as taught by Fang along with the WF6 and SiH4 of Kim because the Ar separates the reactive precursor gases such that it provides a new atomic layer additive to previously deposited layers to form a uniform layer (Fang Paragraph 0007). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0211922) hereinafter “Kim” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Yen (US 6582757) hereinafter “Yen”, Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and Ganguli et al. (US 2011/0298062) hereinafter “Ganguli” and in further view of Ando et al. (US 2015/0255463) hereinafter “Ando”.
Regarding claim 22, the combination of Kim, Xu, Yen, Khandelwal and Ganguli teaches all of the elements of the claimed invention as stated above except where the first metal layer has a thickness in a range of about 1400 Å to about 2000 Å.
However, the thickness of the first metal layer is a result effective variable (Ando Paragraph 0034 where the thickness of a bulk metal layer can have a significant impact on device performance through reduction of RC time delay). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first metal layer in Kim such that the thickness is in a range from about 1400 Å to about 2000 Å because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 Alternatively, Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 6582757) hereinafter “Yen” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Hong et al. (US 2015/0061027) hereinafter “Hong” and Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and in further view of Ganguli et al. (US 2011/0298062) hereinafter “Ganguli”.
Regarding claim 1, Fig. 5 of Yen teaches a semiconductor device structure, comprising: a first insulating layer (Item 12) over a substrate (Item 10); a first metal layer (Item 24) formed in the first insulating layer (Item 12) and over the substrate (Item 10); a silicon- and fluorine-containing barrier layer (Combination of Items 18 and 20) formed between the first insulating layer (Item 12) and the first metal layer (Item 24) and between the substrate (Item 10) and the first metal layer (Item 24); a metal nitride layer (Item 16) between the first insulating layer (Item 12) and the first metal layer (Item 24), where the silicon and fluorine containing barrier layer (Combination of Items 18 and 20) is a metal layer with silicon dopants and fluorine dopants (See Examiner’s Note below).
Yen does not teach a second metal layer formed between the first insulating layer and the silicon and fluorine containing barrier layer, wherein the second metal layer is an N-type work function metal layer nor where the metal nitride layer is between the first insulating layer and the second metal layer.
Fig. 1 of Xu teaches an NMOS finfet comprising an insulating layer (Item 104); a first metal layer (Item 116); a barrier layer (Item 114); a second metal layer (Item 112) between the first insulting layer (Item 104) and the barrier layer (Item 114), wherein the second metal layer (Item 112) is an N-type work function metal layer (Paragraph 0068 where the second metal layer is TiAl); and a metal nitride layer capping layer (Item 110) between the first insulating layer (Item 104) and the second metal layer (Item 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the second metal layer taught by Xu formed between the first insulating layer and the silicon and fluorine containing barrier layer of Yen, wherein the second metal layer is an N-type work function metal layer and where the metal nitride layer of Yen is formed between the first insulating layer and the second metal layer, as taught by Xu because the second metal layer, being an N-type work function metal in between a barrier layer and metal nitride layer, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
Yen does not explicitly teach where the silicon- and fluorine-containing barrier layer has a silicon content in a range from about 5% to about 20%.
However, the silicon content in a silicon and fluorine-containing barrier layer is a result effective variable (Hong Paragraph 0042 where a metal silicide layer of a p-type transistor gate structure has between 2-40 atomic% silicon and Paragraph 0041 where varying the amount of silicon in the metal silicide layer allows for controlling or tuning of the effective work function of an overall stack of gate metals). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of silicon in the silicon and fluorine-containing barrier layer taught by Yen because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Yen does not teach where the silicon containing metal nucleation layer has a thickness in a range from about 20 Å to about 50 Å.
Fig. 5 of Khandelwal teaches a nucleation layer (Item 417) and a bulk tungsten layer (Item 422; Paragraph 0076) directly on the nucleation layer (Item 417), where the nucleation layer (Item 417) is formed by alternating pulses of WF6 and SiH4 (Paragraph 0072) to ultimately form a tungsten silicide (Paragraph 0046) and where the thickness of the nucleation layer (Item 417) is between 2 Å and 50 Å, such as about 30 Å.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the silicon and fluorine containing barrier layer of Yen have a thickness in a range from about 20 Å to about 50 Å because this provides a proper base for forming a tungsten bulk layer depending on the specific device requirements (Khandelwal Paragraph 0029) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Yen does not teach where the second metal layer is in direct contact with the silicon and fluorine containing barrier layer.
Yen further teaches where a portion of the silicon and fluorine containing barrier layer (Combination of Items 18 and 20) also functions as a nucleation layer (Column 2, Lines 50-51).
Fig. 3E of Ganguli teaches a structure comprising a first metal layer (Item 112), a nucleation layer (Item 110), a second metal layer (Item 108; Paragraph 0018 where the layer is a work function metal) and a metal nitride barrier layer (Item 106), where the second metal layer (Item 108) is in direct contact with the nucleation layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second metal layer be in direct contact with the silicon and fluorine containing barrier layer because the work function layer provides the appropriate work function range for the particular device (Ganguli Paragraph 0027) while allowing the nucleation layer to be exposed such that it can act as a nucleation layer in the growth of the first metal layer (Ganguli Paragraph  0030).
Examiner’s Note: While Yen does not use the explicit language of the silicon containing metal nucleation layer being “ a metal layer with silicon dopants and fluorine dopants”, Yen teaches where the silicon and fluorine-containing layer (Combination of Items 18 and 20) is formed using a WF6 gas and a SiH4 gas (Fig. 7), where a tungsten bulk layer (Item 24) is deposited directly on the silicon and fluorine containing barrier layer (Combination of Items 18 and 20). This method is consistent with the Applicant’s method of forming the silicon and fluorine-containing nucleation layer (which is characterized as a metal layer with silicon and fluorine dopants) in Paragraph 0044 of the Applicant’s specification where a WF6 gas and a SiH4 gas are used in a deposition process to form a silicon containing metal nucleation layer. Further, Paragraph 0046 and 0047 of the Applicant’s specification discloses where a tungsten bulk layer is formed over the silicon containing metal nucleation layer such that a fluorine byproduct from the tungsten bulk layer formation diffuses into the silicon containing metal nucleation layer. Thus, while Yen does not use the explicit words silicon dopants and fluorine dopants in a metal layer to describe the nucleation layer Item 50, the nucleation layer (Combination of Items 18 and 20) of Yen is, based on the Applicant’s description and method of forming the silicon and fluorine containing barrier layer in their specification, a metal layer with silicon dopants and fluorine dopants.
Regarding claim 2, Yen further teaches a second metal layer (Item 16) formed between the first insulating layer (Item 12) and the silicon and fluorine containing barrier layer (Combination of Items 18 and 20) and between the substrate (Item 10) and the silicon and fluorine containing barrier layer (Combination of Items 18 and 20).
Regarding claim 3, the combination of Yen, Xu, Hong, Khandelwal and Ganguli teaches all of the elements of the claimed invention as stated above.
Yen does not teach where the second metal layer is made of TiAl, TiAlN or TaCN.
Xu further teaches where the second metal layer (Item 112) is TiAl (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second metal layer made of TiAl because this material, being an N-type work function metal in between a barrier layer and substrate, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
Regarding claim 4, Yen further teaches where the metal nitride layer (Item 16) is made of TiN (Column 2 Lines 30 and 31).
Regarding claim 5, Yen further teaches where the silicon and fluorine containing barrier layer (Combination of Items 18 and 20) is a metal nucleation layer and the first metal layer (Item 24) is a metal bulk layer.
Regarding claim 6, Yen further teaches where the metal nucleation layer (Combination of Items 18 and 20) and the metal bulk layer (Item 24) comprise tungsten (Column 2, Lines 50 and 59).
Alternatively, Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 6582757) hereinafter “Yen” in  view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Hong et al. (US 2015/0061027) hereinafter “Hong”, Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and Ganguli et al. (US 2011/0298062) hereinafter “Ganguli” and in further view of Liu et al. (US 2017/0275180) hereinafter “Liu”.
Regarding claim 7, the combination of Yen, Xu Hong, Khandelwal and Ganguli teaches all of the elements of the claimed invention as stated above.
Yen does not explicitly teach where the silicon and fluorine containing barrier layer (Combination of Items 18 and 20) comprises silicon-fluorine bonds formed therein.
Liu teaches that during a process of growing an atomic layer of tungsten, the reaction mechanism is that the Si-F bond is extremely stable (Paragraph 0035).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that silicon-fluorine bonds would form in the barrier layer taught by Yen because a silicon-fluorine bond is extremely stable (Liu Paragraph 0035) and silicon and fluorine bonds will form when tungsten fluoride and silane precursors are reacted (Liu Paragraph 0035). 
Alternatively, Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0211922) hereinafter “Kim” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Yen (US 6582757) hereinafter “Yen”, Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and Ganguli et al. (US 2011/0298062) hereinafter “Ganguli” and in further view of Hong et al. (US 2015/0061027) hereinafter “Hong”.
Regarding claim 9, Figs. 1 and 6 of Kim teaches a semiconductor device structure (Item 100), comprising: a fin structure (Item 115) protruding from a substrate (Item 110); and a gate structure (Item G) formed over the substrate (Item 110), comprising: a gate insulating layer (Item 320) over the fin structure; a metal nitride layer (Item 44) over the gate insulating layer (Item 320); a silicon-containing metal nucleation layer (Item 50; Paragraph 0058) over the metal nitride layer (Item 44); and a metal bulk layer (Item 60) over the silicon-containing metal nucleation layer (Item 50), wherein the metal bulk layer (Item 60) and the silicon-containing metal nucleation layer (Item 50) are made of the same metal material (Paragraph 0057 where the nucleation materials may be tungsten and Paragraph 0045 where bulk metal is tungsten), wherein the silicon-containing metal nucleation layer (Item 50) is a metal layer with silicon dopants and fluorine dopants (Paragraphs 0058 where silane is used and 0060 where fluorine remains in the layer after deposition; See Examiner’s Note below).
Kim does not teach a work function metal layer over the metal nitride layer, where the work function metal layer is an N-type work function metal layer.
Fig. 1 of Xu teaches an NMOS finfet comprising a gate structure formed over a substrate (Item 102), comprising; a gate insulating layer (Item 108) over a fin structure; a metal nitride layer (Item 110) over the gate insulating layer (Item 108); a work function metal layer (Item 112) over the metal nitride layer (Item 110), wherein the work function metal layer (Item 112) is an N-type work function metal layer (Paragraph 0068 where the second metal layer is TiAl).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the work function metal layer taught by Xu between the metal nitride layer and silicon containing metal nucleation layer of Kim, where the work function metal layer is an N-type work function metal layer, as taught by Xu, because the work function metal layer, being an N-type work function metal in between a barrier layer and metal nitride layer, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).
While Figs. 1 and 2 of Kim teaches forming a silicon containing portion (Item 58) of a metal nucleation layer (Item 50) using SiH4 and WF6 as precursor materials (Paragraph 0102) during ALD processing (Paragraph 0058) which is typical in the art for forming a tungsten silicide layer, Kim does not explicitly teach where the silicon containing metal nucleation layer is tungsten silicide.
Fig. 5 of Yen teaches a semiconductor device structure where a contact includes a first metal layer (Item 24), a second metal layer (Item 16) and a nucleation layer (Combination of Items 18 and 20) between the metal layer (Item 24) and the second metal layer (Item 16), where the first metal layer (Item 24) is a tungsten plug (Column 2, Line 58), the second metal layer (Item 16) is a barrier layer metal nitride (Column 2, Line 29) and the nucleation layer (Combination of Items 18 and 20) is tungsten silicide (Column 2, Lines 39-41) formed by using SiH4 and WF6 as precursor materials (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to be formed using SiH4 and WF6 precursor materials (Yen Fig. 7) which is also used by Kim in the forming of the silicon containing metal nucleation layer (Kim Paragraph 0102). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to from the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to act as a seed layer for forming an overlying tungsten plug (Yen Column 1, Lines 39-40) and tungsten silicide is known to minimize fluorine attack of an underlying silicon substrate material (Yen Column 1, Lines 40-42).           
Kim does not explicitly teach where the silicon containing metal nucleation layer has a silicon content in a range from about 5% to about 20%.
However, the silicon content in a silicon containing metal nucleation layer is a result effective variable (Hong Paragraph 0042 where a metal silicide layer of a p-type transistor gate structure has between 2-40 atomic% silicon and Paragraph 0041 where varying the amount of silicon in the metal silicide layer allows for controlling or tuning of the effective work function of an overall stack of gate metals). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of silicon in the silicon containing metal nucleation layer taught by the combination of Kim and Yen because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Kim does not teach where the silicon containing metal nucleation layer has a thickness in a range from about 20 Å to about 50 Å.
Fig. 5 of Khandelwal teaches a nucleation layer (Item 417) and a bulk tungsten layer (Item 422; Paragraph 0076) directly on the nucleation layer (Item 417), where the nucleation layer (Item 417) is formed by alternating pulses of WF6 and SiH4 (Paragraph 0072) to ultimately form a tungsten silicide (Paragraph 0046) and where the thickness of the nucleation layer (Item 417) is between 2 Å and 50 Å, such as about 30 Å.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the silicon and fluorine containing barrier layer of Kim have a thickness in a range from about 20 Å to about 50 Å because this provides a proper base for forming a tungsten bulk layer depending on the specific device requirements (Khandelwal Paragraph 0029) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Kim does not teach where the work function metal layer is sandwiched between the metal nitride layer and the silicon-containing metal nucleation layer and is in direct contact with both the metal nitride layer and the silicon-containing metal nucleation layer.
Fig. 3E of Ganguli teaches a structure comprising a first metal layer (Item 112), a nucleation layer (Item 110), a work function metal layer (Item 108; Paragraph 0018) and a metal nitride barrier layer (Item 106), where the work function metal layer (Item 108) is sandwiched between the metal nitride layer (Item 106) and the nucleation layer (Item 110) and is in direct contact with both the metal nitride layer (Item 106) and the nucleation layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the work function metal layer be sandwiched between the metal nitride layer and the silicon-containing metal nucleation layer and be in direct contact with both the metal nitride layer and the silicon-containing metal nucleation layer because the work function layer provides the appropriate work function range for the particular device (Ganguli Paragraph 0027) while allowing the nucleation layer to be exposed such that it can act as a nucleation layer in the growth of the first metal layer (Ganguli Paragraph  0030).
Examiner’s Note: While Kim does not use the explicit language of the silicon containing metal nucleation layer being “ a metal layer with silicon dopants and fluorine dopants”, Kim teaches where a portion (Item 58) of the silicon and fluorine-containing layer (Item 50) is formed using a WF6 gas and a SiH4 gas (Paragraph 0058), where a fluorine remains in the layer (Paragraph 0060) and where a tungsten bulk layer (Item 60) is deposited directly on the silicon and fluorine containing barrier layer (Item 50). This method is consistent with the Applicant’s method of forming the silicon and fluorine-containing nucleation layer (which is characterized as a metal layer with silicon and fluorine dopants) in Paragraph 0044 of the Applicant’s specification where a WF6 gas and a SiH4 gas are used in a deposition process to form a silicon containing metal nucleation layer. Further, Paragraph 0046 and 0047 of the Applicant’s specification discloses where a tungsten bulk layer is formed over the silicon containing metal nucleation layer such that a fluorine byproduct from the tungsten bulk layer formation diffuses into the silicon containing metal nucleation layer. Thus, while Kim does not use the explicit words silicon dopants and fluorine dopants in a metal layer to describe the nucleation layer Item 50, the nucleation layer Item 50 of Kim is, based on the Applicant’s description and method of forming the silicon and fluorine containing barrier layer in their specification, a metal layer with silicon dopants and fluorine dopants.
Regarding claim 10, Kim further teaches the device further comprising source and drain features (Items 150) over the fin structure (Item 115) on opposing sidewall surfaces of the gate structure (Item G).    
 Regarding claim 11, Kim further teaches where the metal material comprises tungsten (Paragraph 0057).
Regarding claim 14, the combination of Kim, Xu, Yen, Khandelwal and Hong teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the work function metal layer is made of TiAl, TiAlN or TaCN.
Xu further teaches where the work function metal layer (Item 112) is TiAl (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the work function metal layer made of TiAl because this material, being an N-type work function 0metal in between a barrier layer and substrate, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).  
Alternatively, Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0211922) hereinafter “Kim” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Yen (US 6582757) hereinafter “Yen”, Hong et al. (US 2015/0061027) hereinafter “Hong”, Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and Ganguli et al. (US 2011/0298062) hereinafter “Ganguli” and in further view of Liu et al. (US 2017/0275180) hereinafter “Liu”.
Regarding claim 16, Kim teaches a method of forming a semiconductor device structure (Item 100), comprising: providing a fin structure (Item 115) protruding from a substrate (Item 110); forming a first insulating layer (Item 20 in Figs. 1 and 2; Item 350 in Fig. 6) over the substrate (Item 110) and having an opening that exposes the fin structure (Item 115); forming a metal nitride layer (Item 44) to conformally cover an inner surface of the opening; forming a silicon-containing metal nucleation layer (Item 50) with silicon dopants (See Examiner’s Note below) to conformally (See Fig. 10c) cover the metal nitride layer (Item 40); and forming a metal bulk layer (Item 60) over the silicon-containing metal nucleation layer (Item 50) and filling the opening using a fluorine-containing gas (Paragraph 0103 where the source material used is WF6) so that fluorine ions generated by the formation of the metal bulk layer (Item 60) diffuse into the silicon-containing metal nucleation layer (Item 50) to form fluorine dopants (See Examiner’s Note below) in the silicon containing metal nucleation layer (Item 50).
Kim does not teach forming a work function metal layer to conformally cover the metal nitride layer in the opening, wherein the work function metal layer is an N-type work function metal layer nor where the silicon containing metal nucleation layer with silicon dopants to conformally cover the work function metal layer.
Fig. 1 of Xu teaches a method of forming a NMOS finfet comprising a gate structure formed over a substrate (Item 102), where the method comprises; forming a gate insulating layer (Item 108) over a fin structure; conformally forming a metal nitride layer (Item 110) over the gate insulating layer (Item 108) in an opening; and conformally forming a work function metal layer (Item 112) over the metal nitride layer (Item 110) in an opening, wherein the work function metal layer (Item 112) is an N-type work function metal layer (Paragraph 0068 where the second metal layer is TiAl).
It would have been obvious to form a work function metal layer, as taught by Xu, to conformally cover the metal nitride layer in the opening of Kim, where the work function metal layer is an N-type work function metal layer, as taught by Xu, because the work function metal layer, being an N-type work function metal in between a barrier layer and metal nitride layer, controls the work-function of the gate of an NMOS finfet (Xu Paragraph 0003) and provides a desired threshold voltage for the NMOS device (Xu Paragraph 0007).
When the work function metal layer, taught by Xu, is formed on the metal nitride layer of Kim in the manner taught by Xu, the silicon containing metal nucleation layer of Kim will be conformally formed on the work function metal layer.  
Kim does not explicitly teach where the silicon-containing metal nucleation layer is a metal layer with silicon-fluorine bonds generated by the silicon dopants and fluorine dopants formed therein.
Liu teaches that during a process of growing an atomic layer of tungsten, the reaction mechanism is that the Si-F bond is extremely stable (Paragraph 0035).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that silicon-fluorine bonds would form in the silicon-containing metal nucleation layer taught by Kim because a silicon-fluorine bond is extremely stable (Liu Paragraph 0035) and silicon and fluorine bonds will form when tungsten fluoride and silicon precursors are reacted (Liu Paragraph 0035). 
While Figs. 1 and 2 of Kim teaches forming a silicon containing portion (Item 58) of a metal nucleation layer (Item 50) using SiH4 and WF6 as precursor materials (Paragraph 0102) during ALD processing (Paragraph 0058) which is typical in the art for forming a tungsten silicide layer, Kim does not explicitly teach where the silicon containing metal nucleation layer is tungsten silicide.
Fig. 5 of Yen teaches a semiconductor device structure where a contact includes a first metal layer (Item 24), a second metal layer (Item 16) and a nucleation layer (Combination of Items 18 and 20) between the metal layer (Item 24) and the second metal layer (Item 16), where the first metal layer (Item 24) is a tungsten plug (Column 2, Line 58), the second metal layer (Item 16) is a barrier layer metal nitride (Column 2, Line 29) and the nucleation layer (Combination of Items 18 and 20) is tungsten silicide (Column 2, Lines 39-41) formed by using SiH4 and WF6 as precursor materials (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to be formed using SiH4 and WF6 precursor materials (Yen Fig. 7) which is also used by Kim in the forming of the silicon containing metal nucleation layer (Kim Paragraph 0102). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to from the silicon containing metal nucleation layer of Kim as a tungsten silicide because tungsten silicide is known to act as a seed layer for forming an overlying tungsten plug (Yen Column 1, Lines 39-40) and tungsten silicide is known to minimize fluorine attack of an underlying silicon substrate material (Yen Column 1, Lines 40-42).           
Kim does not explicitly teach where the silicon containing metal nucleation layer has a silicon content in a range from about 5% to about 20%.
However, the silicon content in a silicon containing metal nucleation layer is a result effective variable (Hong Paragraph 0042 where a metal silicide layer of a p-type transistor gate structure has between 2-40 atomic% silicon and Paragraph 0041 where varying the amount of silicon in the metal silicide layer allows for controlling or tuning of the effective work function of an overall stack of gate metals). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of silicon in the silicon containing metal nucleation layer taught by the combination of Kim and Yen because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 Kim does not teach where the silicon containing metal nucleation layer has a thickness in a range from about 20 Å to about 50 Å.
Fig. 5 of Khandelwal teaches a nucleation layer (Item 417) and a bulk tungsten layer (Item 422; Paragraph 0076) directly on the nucleation layer (Item 417), where the nucleation layer (Item 417) is formed by alternating pulses of WF6 and SiH4 (Paragraph 0072) to ultimately form a tungsten silicide (Paragraph 0046) and where the thickness of the nucleation layer (Item 417) is between 2 Å and 50 Å, such as about 30 Å.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the silicon and fluorine containing barrier layer of Kim have a thickness in a range from about 20 Å to about 50 Å because this provides a proper base for forming a tungsten bulk layer depending on the specific device requirements (Khandelwal Paragraph 0029) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Kim does not teach where the silicon containing metal nucleation layer is formed to conformally cover an exposed top surface of the work function metal layer.
Kim further teaches where the silicon and fluorine containing barrier layer (Item 50) also functions as a nucleation layer (Paragraph 0045).
Figs. 3A-3E of Ganguli teaches a method of forming a semiconductor device comprising, forming a metal nitride layer (Item 106) to conformally cover an inner surface of an opening in an insulating layer (Item 103), forming a work function metal layer (Item 108) to conformally cover the metal nitride layer (Item 106), forming a nucleation layer (Item 110) to conformally cover an exposed top surface of the work function metal layer (Item 108), and forming a metal bulk layer (Item 112) over the nucleation layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the silicon containing metal nucleation layer with silicon dopants to conformally cover an exposed top surface of the work function layer because the work function layer provides the appropriate work function range for the particular device (Ganguli Paragraph 0027) while forming the nucleation layer after, and on an exposed top surface of, the work function layer allows the nucleation layer to be exposed such that it can act as a nucleation layer in the growth of the bulk metal layer (Ganguli Paragraph  0030).
Examiner’s Note: While Kim does not use the explicit language of the silicon containing metal nucleation layer having “silicon dopants and fluorine dopants”, Kim teaches where a portion (Item 58) of the silicon and fluorine-containing layer (Item 50) is formed using a WF6 gas and a SiH4 gas (Paragraph 0058), where a fluorine remains in the layer (Paragraph 0060) and where a tungsten bulk layer (Item 60) is deposited directly on the silicon and fluorine containing barrier layer (Item 50). This method is consistent with the Applicant’s method of forming the silicon and fluorine-containing nucleation layer (which is characterized as a metal layer with silicon and fluorine dopants) in Paragraph 0044 of the Applicant’s specification where a WF6 gas and a SiH4 gas are used in a deposition process to form a silicon containing metal nucleation layer. Further, Paragraph 0046 and 0047 of the Applicant’s specification discloses where a tungsten bulk layer is formed over the silicon containing metal nucleation layer such that a fluorine byproduct from the tungsten bulk layer formation diffuses into the silicon containing metal nucleation layer. Thus, while Kim does not use the explicit words silicon dopants and fluorine dopants in a metal layer to describe the nucleation layer Item 50, the nucleation layer Item 50 of Kim is, based on the Applicant’s description and method of forming the silicon and fluorine containing barrier layer in their specification, a silicon containing metal layer with silicon dopants and fluorine dopants.
Regarding claim 17, Kim further teaches where the silicon-containing metal nucleation layer (Item 50) is formed by an atomic layer deposition (Paragraph 0058) and the metal bulk layer (Item 60) is formed by a chemical vapor deposition (Paragraph 0062).
Regarding claim 20, Kim further teaches forming a second insulating layer (Item 320) to conformally cover an inner surface of the opening prior to the formation of the work function metal layer (Item 40).
Alternatively, Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 6582757) hereinafter “Yen” in view of Xu et al. (US 2016/0093535) hereinafter “Xu”, Hong et al. (US 2015/0061027) hereinafter “Hong”, Khandelwal et al. (US 2009/0053893) hereinafter “Khandelwal” and Ganguli et al. (US 2011/0298062) hereinafter “Ganguli” and in further view of Ando et al. (US 2015/0255463) hereinafter “Ando”.
Regarding claim 22, the combination of Yen, Xu, Hong, Khandelwal and Ganguli teaches all of the elements of the claimed invention as stated above except where the first metal layer has a thickness in a range of about 1400 Å to about 2000 Å.
However, the thickness of the first metal layer is a result effective variable (Ando Paragraph 0034 where the thickness of a bulk metal layer can have a significant impact on device performance through reduction of RC time delay). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first metal layer in Yen such that the thickness is in a range from about 1400 Å to about 2000 Å because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 02/19/2021, with respect to the rejection(s) of claim(s) 1, 9 and 16 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganguli.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC K ASHBAHIAN/Examiner, Art Unit 2891